Citation Nr: 0814446	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 40 percent for ulcer 
disease with gastrectomy and gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1963 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 40 percent rating for 
ulcer disease with gastrectomy and gastritis.

In May 2007, this case was remanded for additional 
evidentiary development. The case has been returned for 
appellate review.

In a January 2005 statement, the veteran indicated that his 
ulcer disease with gastrectomy and gastritis had gotten so 
much worse that he had to retire from his job.  The Board 
notes that once a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
disability rating based on individual unemployability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12-2001 (July 6, 2001).  In its May 2007 
remand, the Board referred this issue for additional 
development.  The issue of whether the veteran is entitled to 
a total disability rating based on individual unemployability 
is again referred to the RO for appropriate action.

Further, the Board notes that on the veteran's August 2007 VA 
examination, the examiner noted a hernia.  It is unclear 
whether this hernia is connected to the veteran's service or 
is secondary to a service-connected disability.  Accordingly, 
the Board will refer this issue to the RO for any action 
deemed appropriate.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's ulcer disease with gastrectomy and 
gastritis is best characterized as moderate with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
ulcer disease with gastrectomy and gastritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 
4.114 Diagnostic Codes 7307, 7308, 7348 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Recently, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

The veteran has been assigned a 40 percent disability 
evaluation for his gastrointestinal disability under 
Diagnostic Code 7308.  There are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for 
which are listed in the following paragraph, do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  Again, a single evaluation will be assigned 
under the Diagnostic Code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7307, chronic hypertrophic gastritis, 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation; multiple small eroded or ulcerated areas and 
symptoms warrants a 30 percent evaluation; and severe 
hemorrhages, or large ulcerated or eroded areas warrants a 60 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Under Diagnostic Code 7308, postgastrectomy syndrome, if 
mild, with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 10 percent rating; if moderate, 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss warrants a 40 percent rating; and if 
severe, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia warrants a 60 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

Under Diagnostic Code 7348, a vagotomy with pyloroplasty or 
gastroenterostomy, with a recurrent ulcer with an incomplete 
vagotomy warrants a 20 percent rating; with symptoms and a 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea warrants a 30 percent rating; or with 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention warrants a 40 
percent rating.  A recurrent ulcer should be rated under 
Diagnostic Code 7305, minimum rating 20 percent, and dumping 
syndrome should be rated under Diagnostic Code 7308.  38 
C.F.R. § 4.114, Diagnostic Code 7348, see Note.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to a higher rating 
for his service-connected ulcer disease with gastrectomy and 
gastritis.  The veteran's disability is currently rated as 40 
percent disabling under Diagnostic Code 7308.  The Board 
finds that this rating is appropriate.  

In October 1981, the veteran had an exploratory laparotomy, 
truncal vagotomy, antrectomy, and B-I gastroduodenostomy to 
resolve a recurrent duodenal ulcer.  

VA records reflect that in October 2003, the veteran reported 
a bitter, bile taste in his mouth all day, as well as burning 
in his epigastric region.  The veteran reported taking 
lanzoprazole as prescribed but his symptoms had worsened.  
His diet was reportedly bland; he did not eat because his 
stomach became nauseated with increased burning; and he 
belched a lot with a foul odor.  A history of 
gastroesophageal reflux disease was noted.

On VA examination in July 2004, the veteran's stomach, post-
surgery, was noted to be mild and occasionally moderately 
symptomatic.

During VA treatment in August 2005, the veteran's bowels were 
normoactive.  Gastroesophageal reflux status post vagotomy 
with mild dumping syndrome was noted.  During this same 
treatment, the veteran reported visiting a private hospital 
for vomiting in April 2005.  

In August 2007, an additional VA examination was performed.  
The examiner noted that since the veteran's operation in 
service he has had postprandial abdominal cramping, sweating, 
and anxiousness.  The veteran reported being told that these 
symptoms constituted dumping syndrome.  

The examiner noted that the veteran was retired by age or 
duration of his work.  The examiner determined that the 
veteran's gastrointestinal disorder is mild in severity, he 
has loose stool for one day per week or less and symptoms of 
mild dumping syndrome which is more likely than not caused by 
the gastrectomy for stomach ulcers.  This syndrome includes 
post-prandial fullness, pain, sweating, and nausea, lasting 
30 minutes and occurring less than one time per week.  Anemia 
and heartburn were reported by the veteran, but the examiner 
found that these are caused by esophagitis and are less 
likely than not due to his ulcer disease or gastric surgery.  

The examiner noted that the veteran reported episodes of 
abdominal colic, nausea or vomiting, and abdominal distension 
weekly for one or more hours.  The examiner determined that 
these symptoms were moderate in severity and were manifested, 
in addition, by alternating constipation and diarrhea.  The 
examiner noted that there were no symptoms of hematemesis or 
melena.  There was a history of nausea and vomiting.  There 
was a history of diarrhea, one to four times daily.  

The examiner noted that esophagogastroduodenoscopy studies in 
2004 and July 2006 showed normal gastric mucosa.  There were 
no erosions, ulcerations, or inflammation or bleeding sites.  
Gastric stasis was noted several times in prior upper 
gastrointestinal X-rays and endoscopies due to his vagotomy.  
This contributes to his gastroesophageal reflux disease.  The 
examiner noted that there was no evidence of significant 
weight loss or malnutrition, nor were there signs of anemia 
or abdominal tenderness.

The examiner concluded that the veteran had dumping syndrome 
after gastric surgery which was moderate, and his anemia had 
resolved.  The examiner determined that the veteran has 
repeatedly received medical care for his complaints of his 
abdominal problems from shortly after surgery up until the 
present day.  The complaints were all essentially explained 
as stemming from gastric stasis due to vagotomy or the post-
prandial symptoms from the gastroduodenal anastmoses.  The 
veteran has a history of bezoar with bowel obstruction, 
chronic gastric stasis with gastroesophageal reflux disease, 
abdominal pains, bloating, and post-prandial muscle cramping 
in the hands and the feet, sweatiness with anxiety which the 
veteran refers to as dumping syndrome.  Since surgery, the 
veteran has had no recurrence of ulcers or any intestinal 
bleeding.  

The criteria for a 60 percent rating under Diagnostic Code 
7308 are not met.  The examiner has described the veteran's 
condition as mild or moderate.  A 60 percent rating requires 
that the veteran's symptoms be severe, including nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with diarrhea and 
anemia.  While the veteran reports nausea and diarrhea on 
occasion, he has not been shown to have circulatory 
disturbance after meals, hypoglycemic symptoms, nor weight 
loss with diarrhea.  Although the veteran has reported 
anemia, the examiner determined that this is less likely than 
not related to service and in any event, that it had 
resolved.  Therefore, a 60 percent rating is not appropriate.  
See 38 C.F.R. § 4.114; Diagnostic Code 7308.

The Board has also considered whether the veteran's 
disability warrants a higher rating under any other 
applicable rating criteria and finds that it does not.  
Specifically, although the issue on appeal involves 
gastritis, there is no evidence to indicate that the veteran 
has gastritis.  The examiner indicated that the veteran had 
normal gastric mucosa and has not had ulcers since the 
surgery in 1981.  A rating of any level under Diagnostic Code 
7307 is not appropriate.  Additionally, as discussed above, 
the highest rating assignable under Diagnostic Code 7348, or 
vagotomy with pyloroplasty or gastroenterostomy is 40 
percent.  Thus, rating the veteran's disability under 
diagnostic code 7348 does not assist the veteran.  

As, both under 38 C.F.R. § 4.114 as well as § 4.14 it is 
impermissible to assign more than one rating to the veteran's 
disability, the Board finds that the 40 percent rating 
assigned based on Diagnostic Code 7308 is appropriate.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).  However, upon 
reviewing the pertinent evidence of record, the Board finds 
that, at no time during the pendency of this appeal has the 
veteran's service-connected disability been more disabling 
than as currently rated.

The evidence does not reflect that the veteran's ulcer 
disease with gastrectomy and gastritis has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The VA examiner in August 2007 noted that the veteran retired 
from his job at the United States Postal Service due to age 
and length of employment.  Frequent hospitalization has not 
been shown.  An assignment for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the veteran's 
claim, and the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 49; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The appeal is 
denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in April 2004, prior to the initial 
adjudication of the veteran's claim in August 2004.  The 
veteran's claim has been readjudicated multiple times.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The VCAA 
letters notified the veteran of his and of VA's 
responsibilities regarding obtaining records.  The April 2004 
letter informed the veteran that he should submit any 
evidence that pertains to his claim.  

With regard to Dingess, a letter in this regard was sent to 
the veteran in August 2007.  This letter informed the veteran 
of how VA determines a disability rating and an effective 
date.  While this letter was sent after the initial 
adjudication of the veteran's claim, the veteran has not been 
prejudiced, as his claim has been readjudicated in an October 
2007 Supplemental Statement of the Case.  See Prickett.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.

Notice regarding this information was sent to the veteran in 
August 2007.  It indicated that the veteran's claim for an 
increased rating would be adjudicated based upon a schedule 
of disabilities and also indicated that VA could assign a 
rating other than the levels found in the schedule if the 
veteran's impairment is not adequately covered by the 
schedule.  It also provided examples of information that 
would assist VA in determining the applicable rating.  The 
veteran has submitted private medical records to substantiate 
his claim and has thus shown actual knowledge that medical 
records would assist in determining his claim.  Thus, the 
veteran has not been prejudiced.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  Although the veteran has indicated that he retired 
from the United States Postal Service (USPS) due to his 
disability, he has never indicated that the USPS has records 
pertaining to his retirement due to his service-connected 
disability.  Further, as discussed above, the August 2007 VA 
examiner determined that the veteran retired not due to 
disability but due to age and length of service.  Although 
these USPS records have not been obtained, the veteran has 
not been prejudiced as they will not assist in determining 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has therefore fulfilled 
its duty to assist in this regard.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The veteran was provided with two examinations regarding his 
ulcer disease with gastrectomy and gastritis in July 2004 and 
August 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to a rating in excess of 40 percent for ulcer 
disease with gastrectomy and gastritis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


